Case 1:18-cv-07291-VSB-RWL Document 74-1 Filed 08/10/20 Page 1 of 3




                   EXHIBIT 1
                       Case 1:18-cv-07291-VSB-RWL Document 74-1 Filed 08/10/20 Page 2 of 3
Avalon Holdings Corporation                                                                                                8/4/20, 12)19 PM




                                              Avalon Holdings Corporation
Technical
Waste Management Services
 American Waste Management Services,
Inc.
 American Landfill Management Inc.
 American Construction Supply, Inc.
Avalon Golf and Country Club
Golf Courses
Avalon Lakes Golf Course
Squaw Creek Golf Course
Buhl Golf Course
Hotel
Avalon Inn and Resort
SEC Filings By Year
2018   SEC   Filings
2017   SEC   Filings
2016   SEC   Filings
2015   SEC   Filings
2014   SEC   Filings
2013   SEC   Filings
2012   SEC   Filings
2011   SEC   Filings
2010   SEC   Filings
2009   SEC   Filings
2008   SEC   Filings
2007   SEC   Filings
2006   SEC   Filings
SEC Filings By Type
Form 10K
Form 10Q
Form 8K                                          Avalon Holdings Corporation was formed on April 30, 1998. Avalon is a
Proxy Statement                                public company and is traded on the NYSE Amex Exchange (Symbol AWX).
Proxy Materials
Notice and Proxy Statement
Supplement To Proxy Statement
Annual Report
Class A Proxy Card
Class B Proxy Card
Corporate Governance
Code of Ethics
Audit Committee Charter
Interactive XBRL For Quarter
Ending June 30, 2019
XBRL    Instance
XBRL    Taxonomy   Extension   Schema
XBRL
XBRL
        Taxonomy
        Taxonomy
                   Extension
                   Extension
                               Calculation
                               Definition        Avalon Holdings Corporation is based in Warren, Ohio, and provides waste
XBRL    Taxonomy   Extension   Labels          management services to industrial, commercial, municipal and governmental
XBRL    Taxonomy   Extension   Presentation    customers in selected northeastern and midwestern U.S. markets. Avalon
Interactive XBRL For Quarter                   Holdings Corporation also owns the Avalon Golf and Country Club, which
Ending September 30, 2018                      operates golf courses and related facilities.
XBRL    Instance
XBRL    Taxonomy   Extension   Schema
                                                       Avalon Holdings Corp., One American Way, Warren OH 44484
XBRL    Taxonomy   Extension   Calculation
XBRL    Taxonomy   Extension   Definition                      Phone (330)856-8800 Fax (330)856-8480
XBRL    Taxonomy   Extension   Labels
                                                             For questions or comments concerning this website, contact:
XBRL    Taxonomy   Extension   Presentation
                                                                           webmaster@avalonholdings.com
Interactive XBRL For Year Ending
December 31, 2018
XBRL    Instance
XBRL    Taxonomy Extension Schema
XBRL    Taxonomy Extension Calculation
XBRL    Taxonomy Extension Definition


https://www.avalonholdings.com/                                                                                                 Page 1 of 2
                     Case 1:18-cv-07291-VSB-RWL Document 74-1 Filed 08/10/20 Page 3 of 3
Avalon Holdings Corporation                                                                8/4/20, 12)19 PM


XBRL Taxonomy Extension Labels
XBRL Taxonomy Extension Presentation
Interactive XBRL For Quarter
Ending March 31, 2019
XBRL   Instance
XBRL   Taxonomy   Extension   Schema
XBRL   Taxonomy   Extension   Calculation
XBRL   Taxonomy   Extension   Definition
XBRL   Taxonomy   Extension   Labels
XBRL   Taxonomy   Extension   Presentation
* To save XBRL Files After Opening
On Toolbar Hit "Page" Then "Save
As"



          Note: The Press Releases are in
          Word format. If you do not have
          Microsoft Word on your computer,
          you can follow the link below to
          download the free viewer from
          Microsoft's Website.
          Word 97-2000 Viewer




https://www.avalonholdings.com/                                                                 Page 2 of 2
